Citation Nr: 1645145	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of aid and attendance criteria. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 29, 1940 to August 26, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI) and traumatic encephalopathy manifested by severe headaches rated as 70 percent disabling; mild duodenal ulcer, rated as 10 percent disabling; ventral hernia residuals, rated as 10 percent disabling; postoperative bilateral inguinal hernia with scar, rated as noncompensable; and postoperative appendectomy scar, rated as noncompensable; the Veteran is also receiving a total disability rating based on individual unemployability (TDIU).  

2.  The Veteran's PTSD with TBI and traumatic encephalopathy prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.

CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, as the Board grants the benefit sought, it is unnecessary to further discuss compliance with the VCAA.

SMC on the Basis of Aid and Attendance

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a)

The Veteran is service-connected for PTSD with TBI and traumatic encephalopathy manifested by severe headaches rated as 70 percent disabling; mild duodenal ulcer, rated as 10 percent disabling; ventral hernia residuals, rated as 10 percent disabling; postoperative bilateral inguinal hernia with scar, rated as noncompensable; and postoperative appendectomy scar, rated as noncompensable.  The Veteran is also receiving a TDIU.

The Veteran has been provided VA medical treatment and has been afforded examinations to determine his medical status. 

In November 2013, the Veteran was afforded a VA examination for aid and attendance or housebound status which showed that the Veteran was unable to live without the care of another and seldom left his home.  If he did not reside with his daughter, the examiner indicated that the Veteran would require nursing home care.  The Veteran required assistance with his financial affairs.  The Veteran's physician additionally indicated that the Veteran was unable to carry out his activities of daily living.

In May 2014, the Veteran was afforded a VA examination for aid and attendance or housebound status which showed that the Veteran was unable to live without the care of another and seldom left his home.  He was unable to care for his activities of daily living and needed someone to give him his medication and respiratory therapy.  It was noted that he required the use of a walker or wheelchair.  He could not lift his arms above his head, stand straight, or bear weight.  He also had dizziness and loss of bowel and bladder control.  Memory loss was additionally noted.  His daughter had a power of attorney to handle his financial affairs.

In October 2014, the Veteran's private physician indicated that the Veteran had recently been hospitalized for dysphasia which was related to his service-connected TBI and was making it difficult for the Veteran to breathe.  It was also indicated that the Veteran had problems with gait and balance and required a wheelchair.  Overall, the Veteran required aid and attendance assistance.

In November 2014, the Veteran was afforded a VA psychiatric examination.  At that time, it was noted that the Veteran had recall memory loss only (he did not remember where he left keys or his conversation of less than 24 hours).  The Veteran understood the consequence of decision; however, sometimes due to irritability he was unable to make a reasonable decision, especially if he got angry.  Sometimes the Veteran would get lost momentarily in well-known places to him.  When he developed a headache, he was also unable to perform his activities of daily living and became angry, although it subsided after improvement in his headache.  His irritability and angry feelings made him unable to socialize and perform his activities of daily living.  The Veteran continued to reside with his daughter and son-in-law, who provided him with assistance with his activities of daily living.  He was also followed by a home-based primary caregiver and received the assistance of a home health aide for 10 hours per week.  His daughter indicated that the Veteran had been doing well for his age of 94 years, but sometimes would fly off the handle and get very angry.  His loss of control and poor memory tended to be the most aggravating factors.  She also indicated that the Veteran's organization skills were "not the best" and he was unable to manage his finances independently.  She administered his medication and put on his therapy boots twice per day because he would otherwise forget.  The Veteran also required help to dress because he was unable to stand independently due to poor balance associated with his TBI.  The Veteran's daughter also reported that Veteran continued to experience significant insomnia and would frequently stay up most of the night.  She often heard him crying or moaning in his sleep and he occasionally would tell her about his nightmares of service the next morning.  Furthermore, the Veteran rarely talked about war, but when he did share memories, he became very tearful and sad.  He had also experienced significant headaches since the military and was unable to function until the headaches passed.  The Veteran was not capable of managing his financial affairs and his daughter served as his power of attorney and manages his finances.  The examiner also noted that the Veteran's PTSD and TBI resulted in a neglect of personal appearance and hygiene as well as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In August 2014, the Veteran suffered a fall and was assisted by the local fire and rescue responders.  November 2014 records reflected that the Veteran had bilateral lower extremity edema and currently used Jobst compression.  He had pain to both knees, hip, and low back during range of motion and on ambulation generalized weakness, debility impaired bed mobility, balance impaired transfers, and gait abnormality.

The Veteran's caregiver provided a letter.  She reported that the Veteran was often disoriented.  She stated that he forgot who his caregiver was on occasion.  He had bad dreams, headaches, and hallucinations.  She was afraid for his safety.

In February 2015, the Veteran was afforded a VA examination for aid and attendance or housebound status which showed that the Veteran was unable to live without the care of another and seldom left his home.  The examination was consistent with the prior examinations.  The examiner noted that the Veteran had experienced dizziness and an unsteady gait due to his TBI and poor balance exacerbated by his TBI.  Back pain was additionally noted.  In October 2015, the Veteran was afforded another VA examination for aid and attendance or housebound status which showed that the Veteran was unable to live without the care of another.  The examination was consistent with the prior examinations.  In addition, it was noted that the Veteran was confined to his bed or a chair and could not be trusted with the stove or to take his medications due to his dysphasia.  He also did not remember to take his medications and had difficulty with his expenses.  With regard to his back, the examiner noted that the Veteran had compression of the spine.  He could not stand straight and leaned to the right.  His limited mobility was noted.

In sum, the Veteran has a myriad of nonservice-connected disabilities including congestive heart failure, coronary artery disease pulmonary impairment including chronic obstructive pulmonary disease, hypertension, lumbar stenosis, venous embolus and thrombosis of his lower extremities, gait impairment, hip disability, back disability, left knee disability, and other medical issues.  Although these nonservice-connected disability impair his mobility, his TBI also negatively affects his balance and gait due to persistent dizziness.  In addition, significantly, it appears clear that due to the service-connected PTSD and TBI, the Veteran meets criterion (4) for aid and attendance benefits: an inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  He has memory issues and cannot handle his finances.  He cannot leave his home alone.  His PTSD and TBI results in a neglect of personal appearance and hygiene as well as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Board is satisfied that the impairment from the Veteran's service-connected PTSD and TBI, even without consideration of any other disabilities, satisfy the criteria for entitlement to SMC based on the need for the regular aid and attendance of another person.


=


ORDER

Entitlement to SMC on the basis of aid and attendance criteria is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


